Title: To George Washington from Thomas Law, 4 February 1797
From: Law, Thomas
To: Washington, George


                        
                            Dear Sir 
                            Washington City Feby 4th 1797
                        
                        I respect & esteem you too much to intrude often upon your valuable
                            time I am averse to lacerate a mind already wounded by complaint; yet I cannot forbear when
                            I consider that perhaps in the Year 1800 at Mount Vernon, when Congress cannot come to the
                            City, you may upbraid me for not candidly assigning to you the causes of the misfortune,
                            when it was in your power to do them away.
                        I have subscribed my name to one Memorial along with many respectable
                            Proprietors, & were we again to address You we should entitle our Representation as
                            England once did a similar one to Rome—Vizt "The Groans of the City."
                        Mr Walker with whom I am not accustomed to correspond has informed me of his
                            Complaint, & as you have promised a thorough investigation, I shall wait for a
                            reference.
                        Mr Scot now often visits this end of the City in a certain direction; as Mr
                            Nicholson cannot go out, but it is curious that out of only three City Gentlemen who dined
                            with me yesterday; two of them who have long resided here never saw Mr Scot & the
                            third Mr Barry Junr only saw him last Week at the Office where he went twice &
                            verified his predictions that the Commtte would not do his simple business.
                        
                        If facts are wanted 1st, I aver that Mr Scot before
                            me in a large Company avowed his partiality to the George Town end & gloried in his
                            refusal to come in to the City & he proves his preference by recent mortgages
                            & purchases.
                        2 I aver that When Mr Young Carroll myself & other Proprietors near the seat
                            of Congress waited upon Mr Scot to approve a Petition to the Legislature of Maryland for a
                            Bridge over the Eastern branch, he amused us by shewing the
                            Presidents House on the Map & by pointing out where the Offices should be &
                            by anticipating the future splendor of that part of the City by the residence of Ambassadors
                            & by the Assemblage of Americans who were great
                            Courtiers.
                        Many spirited Patriots who were doomed to destruction under Robespierre
                            diverted their grief & indignation by poetry, & pray accept this apology for
                            the following song written to day in the moments of despair about my property.
                        
                        
                            Rhymes to a Friend in England
                        
                        
                            "The atlantic I cross’d for America’s shore
                            And now will endeavor to pen you a ditty
                            To describe many things you ne’er heard of before
                            And to tell how they raise a Republican City.
                        
                        
                        
                            You’d suppose that at first they made streets for the many
                            And next that the Congress’s House were begun
                            Ah no! for the public they care not a penny
                            And only attend to the flattering of One.
                        
                        
                        
                            As the Presidents salary is very low
                            And as too he lives without splendor or State
                            His House is of stone finely sculptured for show
                            Scarce a Palace in Europe have I seen so great.
                        
                        
                        
                            The Commissioners dwell in a Town rather small
                            For its distance, & not for their
                                interest or gain
                            Thus they mean to evince they’ve no bias at all
                            And faith to all parts of the City its plain.
                        
                        
                        
                            Those who gave to the public the half of their land
                            Who meant to improve they affront and despise,
                            Their great Independance we hence understand
                            Thus the City of Freedom depends on the
                                    Skies."
                            
                        
                        
                        
                        
                            If after poetry which generally deals in fiction I might speak the language
                                of reason in prose, I should say, that the two public Buildings are too distant. "Divide et impera" was a maxim of Despots & when well
                                applied will prevent every thing from rising—Either force should be bent now to the
                                Center or one end of the City should be made to preponderate—Mr Stoddert says, that
                                even George Town & every proprietor of Land in & out of the City would
                                benefit by doing away indecision—Concordia parva crescunt, discordia maxima
                                delabuntur—Let reason determine which shall have the preference; six Years have passed
                                away in uncertainty, all are watching the trepidations of the Ballance. My preference
                                has been shewn when I had the choice of all the City & I daily see the
                                advantages—The Ice closed George Harbour a fortnight before that of the Eastern branch,
                                & Vessels are now waiting here for near a Week till the frost bound George Town
                                harbour shall open—If such a Decr & Jany should happen in 1800 what will be
                                the sentiments of the inhabitants be who were importing materials furniture &
                                goods for the Houses of Congress near the Presidents House where only a few days ago a
                                Gentn of respectability from George Town said Congress would meet. I know it is
                                impossible almost to impress the idea that I am impartial & disinterested, I
                                will however aver sincerely that I had rather throw the dice which public Edifice should
                                be the Seat of Congress rather than let doubt & dismay spread thro’ the City
                                & contaminate the minds of all around—with apologies for this hasty Lre written
                                at an important Crisis—I remain With unfeigned esteem Most sincerely &
                                respectfully
                        
                        
                            Thomas Law
                            
                        
                        
                            I submit some suggestions not from presumption of superior knowledge but
                                because more momentary avocations preclude you from weighing pro’s & con’s.
                        
                        
                        
                            The great object of the President is to have private Houses ready for
                                Congress & Offices for the various departments—If Congress is intended to meet
                                at the Capitol all future public buildings should be within a
                                convenient distance of the Capitol.
                            1st Because they may for a time accomodate some Members of Congress also.
                            2nd Because the workmen employed will put up small Houses adjoining for
                                their own residence.
                            3rd Because these Buildings will promote others.
                            4th Because Commerce will be encouraged by the landing of materials within
                                a convt distance from the Capitol & Houses will spring up there also.
                            Let us examine whether all these advantages are not lost by fixing the
                                Offices on the Presidents Square.
                            1st The workmen employed will be all from George Town which is three miles
                                from the Seat of Congress.
                            2nd All the Materials will be landed at too great a distance from the
                                Capitol to aid the City in the least.
                            It may be urged that the public Offices ought to be close to the President
                                & so they may be hereafter—but the important pressing object now is to ensure the coming of Congress—The Hotel might be purchased for 25000 if not
                                20000 Ds. & Blodget is bound & has given Security to finish it.
                            Mr Carroll will build another Hotel at the Capitol.
                        
                        
                        
                            The Commissioners & Proprietors have the same Interest & if
                                    impartial Commissioners were to call them together
                                & would reside among them, there would soon be displayed a different appearence
                                & Houses would be in abundance for Congress & Lots would sell high
                                & afford funds for public Buildings.
                        
                        
                    